Name: Commission Regulation (EEC) No 1887/83 of 11 July 1983 amending Regulation (EEC) No 1485/83 authorizing the storage in another Member State of butter bought in in accordance with the provisions of Regulation (EEC) No 685/69
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 187/30 Official Journal of the European Communities 12. 7 . 83 COMMISSION REGULATION (EEC) No 1887/83 of 11 July 1983 amending Regulation (EEC) No 1485/83 authorizing the storage in another Member State of butter bought in in accordance with the provisions of Regulation (EEC) No 685/69 transportation and storage outside that Member State of a quantity of butter bought in in accordance with Regulation (EEC) No 685/69 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1055/77 of 17 May 1977 on the storage and movement 'of products bought in by an intervention agency ('), and in particular Articles 1 and 4 thereof, Whereas Commission Regulation (EEC) No 1485/83 (2) authorizes the transportation and storage of certain quantities of butter bought in in accordance with the provisions of Regulation (EEC) No 685/69 in France and Ireland ; Whereas the storage facilities in Denmark have been used up ; whereas it is appropriate to authorize the HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 1485/83 is hereby replaced by the following : 'ANNEX Member State Date referred to in Article 1 (2) Destination and quantities to be transferred (tonnes) Germany Belgium Netherlands 1 . France 2. Ireland 3 . Denmark 30 September 1983 30 September 1983 30 September 1983 10 000 5 000 3 000 3 000' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 July 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 128 , 24 . 5 . 1977, p . 1 . ( 2) OJ No L 151 , 9 . 6 . 1983 , p . 35 .